RHODES, J.
to the execution of the mortgage, the defendants, Harter and his wife, filed a declaration of homestead on the mortgaged premises. More than four years after the maturity of the note, Harter, the maker thereof, and the plaintiff, the payee, extended the time of the payment of the note for one year. That agreement, even if it would have kept the mortgage on foot, as against the husband, had not the premises been dedicated as a homestead—and it is unnecessary to decide that point—it could not -have that effect as against the homestead, for that result could be accomplished only by the joint execution of a proper instrument by both husband and wife.
Judgment and order affirmed.
We concur: Niles, J.; Crockett, J.; Wallace, C. J.